UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 04-2033



ROSALIE T. JOHNSON, Evang.,

                                                Plaintiff - Appellant,

          versus


BERKELEY   COUNTY    SHERIFF,     Department   and
Detention Center,

                                                 Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-03-2846-2-23AJ)


Submitted:   November 17, 2004            Decided:   December 22, 2004


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rosalie T. Johnson, Appellant Pro Se.        Stephanie       Pendarvis
McDonald, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rosalie T. Johnson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on her 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.      See Johnson v. Berkeley

County Sheriff, No. CA-03-2846-2-23AJ (D.S.C. Aug. 6, 2004).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                              - 2 -